ORDER

Peter W. Jackson submits a letter “requesting issues be remanded back to the full Board for their final order as issues and resolutions are still premature,” which the court treats as a motion to voluntarily dismiss his petition for review.
It appears that Jackson timely petitioned the Merit Systems Protection Board for review of the administrative judge’s initial decision and also sought review by this court. Under these circumstances, the petition for review by this court is dismissed.
*1008Accordingly,
IT IS ORDERED THAT:
(1) The motion to dismiss is granted.
(2) Each side shall bear its own costs.